          Case 4:21-cv-00550-JM Document 13 Filed 08/19/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

JOHN GARNER                                                                        PLAINTIFF

v.                                   No: 4:21-cv-00550-JM


RODNEY WRIGHT, et al.                                                           DEFENDANTS

                                            ORDER

       Plaintiff John Garner filed a pro se complaint, pursuant to 42 U.S.C. § 1983, on June 21,

2021 (Doc. No. 1). On July 12, 2021, the Court entered an order directing Garner to file an

amended complaint clarifying his claims within 30 days. See Doc. No. 7. On July 14, 2021, the

Court instructed Garner to update his address because mail sent to him had been returned

undeliverable. See Doc. No. 9. Garner was cautioned that failure to timely comply with the

Court’s orders would result in the dismissal of his case. Mail sent to Garner continues to be

returned as undeliverable. See Doc. Nos. 10-12.

       More than 30 days have passed, and Garner has not complied or otherwise responded to

the July 12 or July 14 orders. Accordingly, the Court finds that this action should be dismissed

without prejudice for failure to comply with Local Rule 5.5(c)(2) and failure to respond to the

Court’s orders. See Miller v. Benson, 51 F.3d 166, 168 (8th Cir. 1995) (District courts have

inherent power to dismiss sua sponte a case for failure to prosecute, and exercise of that power is

reviewed for abuse of discretion).

       IT IS THEREFORE ORDERED THAT Garner’s complaint (Doc. No. 1) is DISMISSED

WITHOUT PREJUDICE.

       DATED this 19th day of August, 2021.


                                                     UNITED STATES DISTRICT JUDGE
